UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53613 CORMAC MINING INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 936 West 14th Avenue Vancouver, British Columbia Canada V5Z 1R4 (Address of principal executive offices, including zip code.) (604) 803-7040 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,851,665 shares of common stock as of May 11, 2012. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 2 Balance Sheets 3 Statements of Operations and Comprehensive Loss 4 Statements of Cash Flows 5 Statements of Shareholders’ Equity 6 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 13 PART II. Item 1A. Risk Factors. 14 Item 2. Changes in Securities and Use of Proceeds. 14 Item 6. Exhibits. 15 Signatures 16 Exhibit Index 17 -2- PART I- FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Cormac Mining Inc. (an Exploration Stage Company) Balance Sheets (Unaudited) March 31, December 31, Assets Current Cash and cash equivalents $ $ Mineral property Total Assets $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties Total Liabilities Shareholders’ (Deficiency) Equity Capital stock (note 4) - - Preferred stock:100,000,000 authorized shares -par value of $0.00001 -no shares issued and outstanding Common stock:100,000,000 authorized shares 49 49 -par value of $0.00001 -4,851,665 shares issued and outstanding Additional paid-in capital Donated capital Deficit accumulated during the exploration stage Total Shareholders’ (Deficiency) Equity Total Liabilities and Shareholders’ (Deficiency) Equity $ $ Note 2 – Going Concern F-1 See accompanying Notes -3- Cormac Mining Inc. (an Exploration Stage Company) Interim Statements of Operations and Comprehensive Loss For the Three Month Periods ended March 31, 2012 and 2011 and from January 17, 2007 (Inception) to March 31, 2012 (Unaudited) January 17, 2007 Three months ended (Inception) March 31, to March 31, Operating expenses Accounting and audit $ $ $ Legal fees - - Mineral exploration expenditures - - Office and sundry Regulatory and filing fees - - Transfer agent - - Net loss and comprehensive loss for the period $ $ $ Loss per share $ $ Weighted average number of shares outstanding F-2 See accompanying Notes -4- Cormac Mining Inc. (an Exploration Stage Company) Interim Statement of Stockholders’ (Deficiency) Equity For the period from January 17, 2007 (Inception) to March 31, 2012 (Unaudited) Deficit Accumulated Total Additional During the Stockholders’ Common Stock Paid-In Donated Exploration (Deficiency) Shares Amount Capital Capital Stage Equity $ Common stock issued for cash, January 23, 2007, to two directors at $0.00001 per share 30 - - - 30 Common stock issued for cash, October 31, 2007, at $0.01 per share 8 - - Donated capital - Net loss and comprehensive loss for the period - - - Balance, December 31, 2007 38 Net loss and comprehensive loss for the year - Balance, December 31, 2008 38 Net loss and comprehensive loss for the year - Balance, December 31, 2009 38 Net loss and comprehensive loss for the year - Balance, December 31, 2010 38 Common stock issued for cash November 16 at $0.05, net of issuance costs 11 - - Net loss and comprehensive loss for the year - Balance December 31, 2011 49 Net loss and comprehensive loss for the period Balance March 31, 2012 49 F-3 See accompanying Notes -5- Cormac Mining Inc. (an Exploration Stage Company) Interim Statements of Cash Flows For the three months ended March 31, 2012 and 2011 and From January 17, 2007 (Inception) to March 31, 2012 (Unaudited) January 17, 2007 Three Months Ended (Inception) to March 31, March 31, March 31, From (used in): Operating activities Net loss for the period $ $ $ Items not requiring cash outlay: -Donated office expenses - - Non-cash working capital items: -Accounts payable and accrued liabilities Net cash used in operating activities Investing activities Mineral property acquisition costs - - Financing activities Capital stock - Deferred offering costs - - Advances from related parties - - Net cash provided by financing activities - Changes in cash and cash equivalents Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Supplemental cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - Cash rec’d(paid) for foreign exchange $ $ $ Supplemental disclosure of non-cash investing and financing activities: Donation of mineral property $ - $ - $ F-4 See accompanying Notes -6- Cormac Mining Inc. (An Exploration Stage Company) Notes to the Interim Financial Statements March 31, 2012 (Unaudited) 1. Interim Reporting The accompanying unaudited interim financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial information. They do not include all information and footnotes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the audited financial statements for the year ended December 31, 2011. The interim unaudited financial statements should be read in conjunction with those financial statements.In the opinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal, recurring adjustments, have been made. Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. 2. Nature and Continuance of Operations Cormac Mining Inc. (“Cormac” or the “Company”) was incorporated January 17, 2007 under laws of Nevada.The Company is an exploration stage company engaged in the exploration for and development of base and precious metals.It holds an interest in an exploration property in British Columbia, Canada, and has not yet determined whether the property contains ore reserves which are economically recoverable. The Company’ operations are in the exploration stage and it has not yet generated any revenue. The Company has limited cash resources and will likely require new financing, either through issuing shares or debt to continue the development of its business.Management intends to offer for sale additional common stock, however, there can be no assurance that it will be successful in raising the funds necessary to maintain operations, or that a self-supporting level of operations will ever be achieved. The likely outcome of these future events is indeterminable. These factors together raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustment to reflect the possible future effect on the recoverability and classification of the assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. 3. Significant Accounting Policies There have been no changes in accounting policies from those disclosed in the notes to the audited financial statements for December 31, 2011 Fair Value of Financial Instruments The carrying amounts for cash, accounts payable and accrued liabilities and amounts due to related parties approximate their fair value due to their short term nature. Recently Issued Accounting Pronouncements Recently issued accounting pronouncements by the FASB (including its Emerging Issues Task Force), the AICPA and the SEC did not, or are not believed by management, to have a material impact on the present or future financial statements. F-5 -7- Cormac Mining Inc. (An Exploration Stage Company) Notes to the Interim Financial Statements March 31, 2012 (Unaudited) 4. Capital Stock The Company’s common stock is not subject to warrants, agreements or options at March 31, 2012. 5. Foreign Operations The accompanying balance sheet as at March 31, 2012 includes $22,165 of cash and $2,844 of mineral property cost; both assets are held in Canada (December 31, 2011 - $27,707 and $2,844, respectively). F-6 -8- ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of this report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation We are a start-up, exploration stage corporation and have not yet generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we begin removing and selling minerals. There is no assurance we will ever reach this point. Accordingly, we must raise cash from sources other than the sale of minerals found on the property. That cash must be raised from other sources. Our only other source for cash at this time is investments by others. We must raise cash to implement our project and stay in business. We will be conducting research in the form of exploration on the property.We are not going to buy or sell any plant or significant equipment during the next twelve months. Our exploration target is to find an ore body containing gold. Our success depends upon finding mineralized material. This includes a determination by our consultant if the property contains reserves. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. If we don’t find mineralized material or we cannot remove mineralized material, either because we do not have the money to do it or because it is not economically feasible to do it, we will cease operations. In addition, we may not have enough money to complete our exploration of the claim. If it turns out that we have not raised enough money to complete our exploration program, we will try to raise additional funds from a second public offering, a private placement or loans. At the present time, we have not made any plans to raise additional money and there is no assurance that we would be able to raise additional money in the future. If we need additional money and can’t raise it, we will have to suspend or cease operations. We must conduct exploration to determine what amount of minerals, if any, exist on our properties and if any minerals which are found can be economically extracted and profitably processed. Now that our offering is complete we plan to begin our exploration program as soon as the weather allows. -9- To our knowledge, the property has never been mined. The only events that have occurred since inception was registering the property by W.G. Timmins and a physical examination of the property by Mr. Brian Roberts, our president and sole member of the board of directors. The cost of registering the claim was included in the $1,756 paid by Mr. Roberts to W.G. Timmins. No additional payments were made or are due to Mr. Timmins for his services. The claim was recorded in Mr. Roberts’s name to avoid incurring additional costs at this time. The additional fees would be for incorporation of a British Columbia corporation and legal and accounting fees related to the incorporation. In January 2007, Mr. Robert’s executed a declaration of trust acknowledging that he holds the property in trust for us and he will not deal with the property in any way, except to transfer the property to us. In the event that Mr. Robert’s transfers title to a third party, the declaration of trust will be used as evidence that he breached his fiduciary duty to us. Mr. Roberts has not provided us with a signed or executed bill of sale in our favor. Mr. Roberts will issue a bill of sale to a subsidiary corporation to be formed by us should mineralized material be discovered on the property. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal before minerals retrieval can begin, we must explore for and find mineralized material. After that has occurred we have to determine if it is economically feasible to remove the mineralized material. Economically feasible means that the costs associated with the removal of the mineralized material will not exceed the price at which we can sell the mineralized material. We can predict what that will be until we find mineralized material. Mr. Roberts does not have a right to sell the property to anyone. He may only transfer the property to us. He may not demand payment for the claim when he transfers them to us. Further, Mr. Roberts does not have the right to sell the claim at a profit to us if mineralized material is discovered on the property. Mr. Roberts must transfer title to us, without payment of any kind, regardless of what is or is not discovered on the property. We do not know if we will find mineralized material. We believe that activities occurring on adjoining properties are not material to our activities. The reason is that whatever is located under adjoining property may or may not be located under the property. We do not claim to have any minerals or reserves whatsoever at this time on any of the property. We intend to implement a two phase exploration program. Phase 1 will consist of geochemical rockchip sampling including a petrographic study. Phase 2 will consist of either a VLF of approximately 10 lines at 100m spacing or an IP survey of approximately 4 lines at 800m spacing to investigate the property as such depth. The samples will be tested to determine if mineralized material is located on the property. Based on the tests, we will determine if we terminate operations or proceed with additional exploration of the property. During the Spring of 2012, we plan to fund the costs of Phase 1 and Phase 2 of our exploration program, including sampling and testing. We intend to take our rockchip samples to analytical chemists, geochemists and registered assayers located in Vancouver, British Columbia. We have not selected any of the foregoing as of the date of this report. We estimate the cost of the geochemical rockchip sampling including assaying and the petrographic study to be $7,000. The VLF will cost $5,000 and the IP will cost $13,000. We plan to begin operations by implement both Phase 1 and Phase 2 of the exploration program through the Summer of 2012, weather permitting. We do not intend to interest other companies in the property if we find mineralized materials. We intend to try to develop the reserves ourselves through the use of consultants. We have no plans to interest other companies in the property if we find mineralized material. To pay the consultant and develop the reserves, we will have to raise additional funds through a second public offering, a private placement or -10- through loans. As of the date of this report, we have no plans to raise additional funds. Further, there is no assurance we will be able to raise any additional funds even if we discover mineralized material and a have a defined ore body. We do not intend to hire additional employees at this time. All of the work on the property will be conduct by unaffiliated independent contractors that we will hire. The independent contractors will be responsible for surveying, geology, engineering, exploration, and excavation. The geologists will evaluate the information derived from the exploration and excavation and the engineers will advise us on the economic feasibility of removing the mineralized material. Milestones The following are our milestones: 1. 0-90 days - Retain our consultant to manage the exploration of the property. Cost - $2,500 to $5,000. Time of retention 0-90 days. To carry out this milestone, we must hire a consultant. There are a number of mining consultants located in Vancouver, British Columbia that we intend to interview. 2. 90-180 days - Phase 1 which will consist of geochemical rockchip sampling including petrographic study. We estimate the cost of the geochemical rockchip sampling including assaying and the petrographic study to be $7,000. 3. 180-210 days - Phase 2 which will consist of either a VLF or approximately 10 lines at 100m spacing or an IP survey of approximately 4 lines at 800m spacing to investigate the property depth. We estimate the cost of the VLF to be $5,000 and the cost of the IP to be $13,000. 4. 210-270 days - Based upon the test from Phase 1 and Phase 2 of the program, Mr. Roberts will confer with the consultant to determine if we will terminate operations or proceed with additional exploration of the property. The cost of the subcontractors is included in cost of the exploration services to be performed as set forth in the Use of Proceeds section and the Business section of our prospectus. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we conduct into the research and exploration of our properties before we start production of any minerals we may find. We are seeking equity financing to provide for the capital required to implement our research and exploration phases. We believe that the funds raised from our public offering, whether it be the minimum amount or the maximum amount, will allow us to operate for one year. -11- We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. Liquidity and Capital Resources Mr. Roberts has agreed to advance funds as needed until the public offering was completed or failed and has agreed to pay the cost of reclamation of the property should mineralized material not be found thereon. The foregoing agreement is oral; there is nothing in writing to evidence the same. While Mr. Roberts has agreed to advance the funds, the agreement is unenforceable as a matter of law, since there is no consideration for the same.At the present time, we have not made any arrangements to raise additional cash, other than through our public offering. If we need additional cash and can’t raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. We acquired the right to explore one property which consists of one claim containing 12 cells comprising of a total of 616 acres. We expect to start exploration operations within 90 days. In January 2007, we issued 2,000,000 shares of common stock to Mr. Roberts, and 1,000,000 shares of common stock to Peter Hill our former treasurer, principal financial officer, principal accounting officer and a former member of the board of directors.Mr. Hill died onJanuary 9, 2009.The shares of common stock were issued pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1933.In October 2007 we issued 800,000 shares of common stock to four individuals pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1933. The purchase price of the shares was $8,030.00. Mr. Roberts paid in $20 and Mr. Hill paid in $10. Each of the other four shareholders paid $2,000.00 for his 200,000 shares of common stock. This was accounted for as an acquisition of shares.Since inception our company on January 17, 2007 up until December 31, 2011, Mr. Roberts and Mr. Hill advanced $12,000 and two shareholders advanced $66,857 to cover our costs for incorporation, accounting and legal fees and donated mineral property and other expenses for a total of $1,756 and $194, respectively. Fees to Mr. Timmins were paid by Mr. Roberts. The amount owed to Mr. Roberts and the Estate of Peter Hill is non-interest bearing, unsecured and due on demand.The amount owed to the two shareholders is non-interest bearing, unsecured and repayable at the discretion of the Company.Further the agreement with Mr. Roberts was oral and there is no written document evidencing the agreement. We cannot guarantee that the money we raise through our public offering is a sufficient amount to allow our company to generate revenue.Whatever money we have raised, will be applied to the items set forth in the Use of Proceeds section of our prospectus. If we find mineralized material and it is economically feasible to remove the mineralized material, we will attempt to raise additional money through subsequent private placements, public offerings or through loans. On April 29, 2010, we filed a second Post-Effective Amendment to our S-1 Registration Statement.Our Post-Effective Amendment was declared effective by the SEC on June 3, 2010, file number 333-153410, permitting us to offer 1,000,000 shares minimum, 2,000,000 shares maximum of our common stock at $0.05 per share in a direct public offering, without any involvement of underwriters or broker/dealers.We completed our public offering on February 25, 2011 and sold 1,051,665 shares of common stock at $0.05 per share for total proceeds of $52,583, to thirty-nine shareholders.Since completing our public offering, we have used the proceeds to pay our auditor the amount of $18,092, our attorney $9,439, our accountant $987 and the British Columbia Minister of Finance $2,084.We still have $21,891 of our proceeds. -12- As of March 31, 2012, our total assets were $25,009 consisting of cash and mineral properties. Our total liabilities were $91,110. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4. CONTROLS AND PROCEDURES. Disclosure Controls and Procedures Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that our Disclosures Controls and Procedures were not effective as of the end of the period covered by this report. Due to limited resources there is a lack of segregation of duties in financial reporting and, further a lack of expertise relating to complex financial reporting issues. Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting as such term is defined in Exchange Act Rule 13a -15(f). The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Because of the inherent limitations due to, for example, the potential for human error or circumvention of controls, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with policies or procedures may deteriorate. Management conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, management concluded that the Company’s internal control over financial reporting was not effective as of March 31, 2012.The material weakness identified included: *Lack of segregation of duties *Lack of expertise relating to complex financial reporting issues These weaknesses may result in a more than remote likelihood that a material misstatement would not be prevented or detected. -13- Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended March 31, 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. On September 18, 2008, the SEC declared our Form S-1 registration statement effective (SEC File No 333-153140) allowing us to sell 1,000,000 shares of common stock minimum, 2,000,000 shares common stock maximum at an offering price of $0.05 per share. There is no underwriter involved in our public offering. As of the date of this report, we have not sold any shares of common stock.As a result of the death of Peter Hill, our former treasurer, principal financial officer, principal accounting officer and a member of the board of directors, we filed a post-effective amendment to our Form S-1 registration statement.The post-effective amendment was declared effective by the SEC on August 4, 2009. On April 29, 2010, we filed a second Post-Effective Amendment to our S-1 Registration Statement.Our Post-Effective Amendment was declared effective by the SEC on June 3, 2010, file number 333-153410, permitting us to offer 1,000,000 shares minimum, 2,000,000 shares maximum of our common stock at $0.05 per share in a direct public offering, without any involvement of underwriters or broker/dealers.We completed our public offering on February 25, 2011 and sold 1,051,665 shares of common stock at $0.05 per share for total proceeds of $52,583, to thirty-nine shareholders.Since completing our public offering, we have used the proceeds to pay our auditor the amount of $21,736, our attorney $9,439, our accountant $987 and the British Columbia Minister of Finance $2,084.We still have $21,885 of our proceeds. -14- ITEM 6.EXHIBITS. The following documents are included herein: Incorporated by reference Exhibit Number Document Description Form Date Number Filed herewith Articles of Incorporation. S-1 8/18/08 Bylaws. S-1 8/18/08 Specimen Stock Certificate. S-1 8/18/08 Trust Agreement. S-1 8/18/08 Code of Ethics. 10-K 3/31/09 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 for the Chief Executive Officer and Chief Financial Officer. X Charter Audit Committee. 10-K 3/31/09 Disclosure Committee. 10-K 3/31/09 101.INS XBRL Instance Document. X 101.SCH XBRL Taxonomy Extension – Schema. X 101.CAL XBRL Taxonomy Extension – Calculations. X 101.DEF XBRL Taxonomy Extension – Definitions. X 101.LAB XBRL Taxonomy Extension – Labels. X 101.PRE XBRL Taxonomy Extension – Presentation. X -15- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on this 14th day of May, 2012. CORMAC MINING INC. (the “Registrant”) BY: BRIAN ROBERTS Brian Roberts President and Principal Executive Officer, Principal Accounting Officer, Principal Financial Officer, Secretary/Treasurer and sole member of the Board of Directors -16- EXHIBIT INDEX Incorporated by reference Exhibit Number Document Description Form Date Number Filed herewith Articles of Incorporation. S-1 8/18/08 Bylaws. S-1 8/18/08 Specimen Stock Certificate. S-1 8/18/08 Trust Agreement. S-1 8/18/08 Code of Ethics. 10-K 3/31/09 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 for the Chief Executive Officer and Chief Financial Officer. X Charter Audit Committee 10-K 3/31/09 Disclosure Committee 10-K 3/31/09 101.INS XBRL Instance Document. X 101.SCH XBRL Taxonomy Extension – Schema. X 101.CAL XBRL Taxonomy Extension – Calculations. X 101.DEF XBRL Taxonomy Extension – Definitions. X 101.LAB XBRL Taxonomy Extension – Labels. X 101.PRE XBRL Taxonomy Extension – Presentation. X -17-
